Case 1:21-cv-21106-RNS Document 15 Entered on FLSD Docket 05/12/2021 Page 1 of 3



                               United States District Court
                                         for the
                               Southern District of Florida

  Sara I. Garcia, Appellant,              )
                                          )
  v.                                      ) Civil Action No. 21-21106-Civ-Scola
                                          )
  Bank of America, N.A., Appellee.        )
                                         Order
        This matter is before the Court upon the Appellee, Bank of America, N.A.’s
 (“BOA”) motion to dismiss for lack of jurisdiction the Appellant’s appeal from
 United States Bankruptcy Court Judge Robert A. Mark’s March 9, 2021 Order
 Finding that BOA Has Standing and Setting Deadline for Plaintiff to Show Cause
 Why Abatement Should Not Be Lifted (ECF No. 1, at 3.)
        In his order, Judge Mark briefly recounts the procedural history of this
 matter. On April 11, 2012, BOA filed a foreclosure action against the Appellant,
 which was dismissed on March 21, 2014 for want of prosecution. (Id., at 5.)
 Subsequently, on October 21, 2015, the Appellant filed for Chapter 13
 Bankruptcy, commencing the underlying bankruptcy proceeding. On May 3,
 2016, BOA filed a proof of claim, seeking to enforce the same note and mortgage
 that were the subject of the foreclosure action that was dismissed for want of
 prosecution. (Id.) On July 18, 2016, the Appellant filed an objection to BOA’s
 proof of claim. (Id., at 4.) The Bankruptcy Judge held a hearing on December 15,
 2016 on the Appellant’s objection to BOA’s proof of claim and at that hearing, the
 Appellant moved for leave to file an adversary proceeding against BOA, which
 BOA did not oppose. (Id., at 5.) On March 20, 2017, the Appellant filed her
 adversary proceeding against BOA. (Id.) At a January 4, 2019 hearing, the
 Bankruptcy Judge found cause to investigate BOA’s standing to enforce the note
 at issue “because of admitted errors in [BOA’s] pleadings and apparent
 inconsistencies in the record.” (Id., at 6.) Based on the record, the Court found
 that the Appellant had raised issues as to whether BOA had standing and noted
 that standing issue needed to be resolved before discovery proceeded. (Id., at 10.)
 The Court ordered additional briefing on BOA’s standing, and while briefing of
 that matter was ongoing, the Court ordered abatement of the entire proceeding
 due to health issues faced by the Appellant. (Id., at 12.) On July 16, 2020, BOA
 moved to lift abatement, which the Bankruptcy Court granted in part noting that
 discovery would remain abated but requiring the Appellant to file a response to
 BOA’s briefing on the standing issues. (Id., at 12-13.) The Appellant timely filed
 her response, and the Bankruptcy Judge ultimately concluded in his March 9,
 2021 order that “the record provides clear evidence that [BOA] has standing to
Case 1:21-cv-21106-RNS Document 15 Entered on FLSD Docket 05/12/2021 Page 2 of 3



 enforce the Note.” (Id., at 13.) The Bankruptcy Court also ordered the Appellant,
 by April 8, 2021, to show cause as to whether or not she remains physically
 unable to proceed in this matter, noting failure to show cause could result in
 discovery resuming in the proceedings before the Bankruptcy Court. The
 Appellant has appealed the Bankruptcy Judge’s March 9, 2021 order on BOA’s
 standing and requiring the Appellant to show cause as to whether further
 abatement is required order.
         With this procedural history in mind, the Court agrees with the Appellee
 that the Appellant has improperly appealed a non-final order to this Court.
 Pursuant to 28 U.S.C. § 158(a), district courts have jurisdiction to hear appeals
 “(1) from final judgments, orders, and decrees; (2) from interlocutory orders and
 decrees issued under section 1121(d) of title 11 increasing or reducing the time
 periods referred to in section 1121 of such title; and (3) with leave of the court,
 from other interlocutory orders and decrees; of bankruptcy judges . . . .” 28
 U.S.C. § 158(a). The Appellant has not satisfied any of these standards, and
 therefore the Court is without jurisdiction.
         First, because the Bankruptcy Judge’s order does not completely dispose of
 “all of the issues pertaining to a discrete claim, including issues as to proper
 relief” the Court finds the order could not be appealed as of right, pursuant to
 Bankruptcy Rule 8003. In re Donovan, 532 F.3d 1134, 1136-37 (11th Cir. 2008).
 While the finality rule is more flexible in the bankruptcy context because
 bankruptcy is an aggregation of controversies and suits, the Appellant has failed
 to show that her discrete claim or controversy with respect to BOA has been
 “finally resolved, leaving noting more for the bankruptcy court to do.” Id. Indeed,
 the Bankruptcy Judge’s order simply concluded that BOA has standing and
 required the Appellant to show cause as to whether she is well enough for
 discovery as between her and BOA to proceed. Rather than continuing to litigate
 her bankruptcy case, it appears the Appellant instead chose to improperly appeal
 the Bankruptcy Court’s ruling to this Court despite having no right to do so.
         Notwithstanding the Appellant’s improperly filed notice of appeal, district
 courts “may review interlocutory judgments and orders” arising from a
 bankruptcy proceeding, where it is appropriate to do so. Id., at 1136. Given that
 the Appellant is proceeding pro se, the Court liberally construes her notice of
 appeal as a motion for leave to appeal an interlocutory order of the Bankruptcy
 Court. See Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
 Interlocutory review is generally disfavored, however, district courts may review a
 non-final bankruptcy court order if (1) it presents a controlling question of law; (2)
 as to which there is a substantial ground for different of opinion; and (3)
 immediate appeal would advance the ultimate termination of the litigation. In re
 Pacific Forest Prods. Corp., 335 B.R. 910, 919 (S.D. Fla. Oct. 17, 2005) (Gold, J.).
 In her motion, the Appellant simply states “this Court should exercise its
Case 1:21-cv-21106-RNS Document 15 Entered on FLSD Docket 05/12/2021 Page 3 of 3



 discretion to grant Garcia leave to appeal, in the interest of justice; specifically,
 here, when not one, but many questions of law are at stake.” (ECF No. 13, at 21.)
 Whether the Bankruptcy Judge properly determined the issue of BOA’s standing
 is not a question of “pure” law as is required for interlocutory appeal, but rather,
 is an issue where the Bankruptcy Judge applied settled law to the facts of this
 case. In re Pacific, 335 B.R. at 919-20. Accordingly, the Plaintiff cannot satisfy the
 first prong justifying her request for leave to file an interlocutory appeal. As the
 standard for leave for interlocutory appeal requires satisfaction of all three
 elements, and the Appellant cannot satisfy the first prong, the Court must deny
 the Appellant’s motion for leave to appeal. Id., at 919.
        Finally, the Court notes that in her motion, the Appellant states, “[d]ue to
 the prejudice against her, Garcia preserves her right to amend or supplement this
 response.” (ECF No. 13, at 21.) To the extent this is a request for leave to amend
 her notice of appeal, the Court denies the Appellant’s request for leave to amend,
 inserted, as an afterthought, at the end of her opposition to the Defendant’s
 motion: the request is both procedurally defective and lacking in substantive
 support. See Newton v. Duke Energy Florida, LLC, 895 F.3d 1270, 1277 (11th Cir.
 2018) (“[W]here a request for leave to file an amended complaint simply is
 imbedded within an opposition memorandum, the issue has not been raised
 properly.”); Avena v. Imperial Salon & Spa, Inc., 740 Fed. App’x 679, 683 (11th
 Cir. 2018) (“[W]e’ve rejected the idea that a party can await a ruling on a motion
 to dismiss before filing a motion for leave to amend.”) (noting also that “a motion
 for leave to amend should either set forth the substance of the proposed
 amendment or attach a copy of the proposed amendment”) (cleaned up).
        For the reasons stated above, the Court grants BOA’s motion to dismiss
 (ECF No. 5) as this Court lacks jurisdiction to review the Bankruptcy Court’s
 non-final March 9, 2021 order, and in the alternative, finds it would be improper
 for the Court to exercise its discretion to grant the Appellant leave to seek
 interlocutory review of such order. The Clerk is directed to close this case. Any
 pending motions, if any, are denied as moot.
       Done and ordered in Miami, Florida, on May 11, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
